t c memo united_states tax_court robert h tilden petitioner v commissioner of internal revenue respondent docket no filed date p’s petition for redetermination was delivered to the court by the u s postal service usps days after r mailed the notice_of_deficiency the envelope containing the petition bore a mailing label generated by p that included a postmark by stamps com of the 90th day the envelope also bore a certified mail sticker with a tracking number although the envelope did not bear a usps postmark usps tracking data for the envelope which data provides information regarding the flow of mailpieces through the mail system from arrival through delivery reflected an arrival date of the 92d day and a delivery date of the 98th day r filed a motion to dismiss for lack of jurisdiction on the ground that the petition was not timely filed held the stamps com postmark is disregarded in favor of usps tracking data boultbee v commissioner tcmemo_2011_11 sec_301_7502-1 proced admin regs held further the petition was not timely mailed and was therefore not timely filed r’s motion will be granted paul w jones for petitioner skyler k bradbury for respondent memorandum opinion armen special_trial_judge this action is one for redetermination of deficiencies and accuracy-related_penalties for and through see sec_6213 sec_6662 sec_6665 rules a a presently pending before the court is respondent’s motion to dismiss for lack of jurisdiction filed date in his motion respondent moves to dismiss this case upon the ground that the petition was not filed within the time prescribed by sec_6213 or sec_7502 on date petitioner filed a response to respondent’s motion in his response petitioner objects to the granting of respondent’s motion arguing that a stamps com postmark is the sum of the deficiency and penalty placed in dispute does not exceed dollar_figure for any of the four calendar years in issue see sec_7443a unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure evidence of a timely filed petition pursuant to reg sec_301_7502-1 the parties further elaborated on their respective positions with respondent filing a reply to petitioner’s response and petitioner filing a response to respondent’s reply at the time that the petition was filed petitioner resided in the state of wisconsin background on date respondent sent by certified mail duplicate notices of deficiency to petitioner at least one if not both of the notices was received by petitioner the 90th day after the mailing of the notices of deficiency was date which was a tuesday and not a legal_holiday in the district of columbia petitioner sought to challenge respondent’s deficiency and penalty determinations by appealing to this court see sec_6213 the petition for redetermination of deficiency regular_tax court case was received by the except as to the four-digit extension to the five-digit zip code one of the two addresses is the same as petitioner’s current mailing address as alleged by him in paragraph of his petition filed date also a copy of only one of the notices of deficiency is in the record and it is dated date and not date as alleged by respondent in the motion that is now before the court court in the late morning of wednesday date and filed shortly before noon of that day the petition was sent via the u s postal service usps by first-class mail the envelope containing the petition bears a mailing label generated by a clerical employee in the office of petitioner’s counsel which label includes a postmark by stamps com of date the envelope also bears a certified mail sticker with a 20-digit tracking number the envelope does not bear a usps postmark although petitioner is a resident of the state of wisconsin the office of petitioner’s counsel is located in salt lake city utah a clerical employee in the office of petitioner’s counsel mailed the envelope containing the petition at a post office in salt lake city stamps com inc is a publicly traded company nasdaq stmp that is headquartered in el segundo california and that provides internet-based postage services the company’s online postage service provides a user the ability to buy and print usps-approved postage directly from the user’s computer see http www stamps com company-info simply log-in to stamps com print your postage then drop your letters and packages into any mailbox hand them to your postal carrier or schedule a usps pick-up right through the software see http www stamps com postage-online post-office it would appear that the certified mail sticker was applied to the envelope by the same clerical employee in the office of petitioner’s counsel regardless ps form_3800 certified mail receipt was not postmarked by a usps employee rather a clerical employee in the office of petitioner’s counsel handwrote the date in the portion of the receipt where a usps employee would otherwise have postmarked it the usps web site www usps com provides information regarding the flow of mailpieces through the mail system from arrival through delivery such information is made possible through tracking numbers that are assigned to individual mailpieces as stated above the envelope containing the petition in the instant case bears a 20-digit tracking number plugging that number into the tracking tool at the usps web site usps tracking or formerly usps track confirm yields tracking information regarding the mailpiece in question thus the first entry reflects an arrival date and time of date pincite p m at a usps facility in salt lake city utah and the last entry reflects a delivery date and time of date pincite a m at washington d c the latter zip code is the court’s dedicated zip code as previously stated respondent filed his motion to dismiss for lack of jurisdiction on date in his motion respondent relies on usps tracking information in arguing that the petition was not timely filed with the court petitioner objects to the granting of the motion and in his response filed date he argues that the envelope containing the petition bears a postmark date within the time for filing in support of that argument petitioner cites sec_301_7502-1 proced admin regs for the proposition that a postmark which although not made by the u s postal service still complies with the timely mailing timely filing rules of sec_7502 in his reply filed date respondent challenges petitioner’s reliance on the regulation and in his response filed date petitioner defends it discussion the tax_court is a court of limited jurisdiction and it may exercise jurisdiction only to the extent authorized by congress see sec_7442 85_tc_527 the court’s jurisdiction to redetermine a deficiency in income_tax depends on the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail the taxpayer in turn ha sec_90 days or days if the notice is addressed to a person outside the united_states to file a petition with this court for redetermination of the contested deficiency sec_6213 by virtue of sec_7502 a petition that is timely mailed may be deemed to be timely filed in the instant case there is no issue regarding the validity of the duplicate notices of deficiency and the parties agree that whether the court has or lacks jurisdiction turns on whether the petition was timely filed the parties also agree that the 90-day and not the 150-day filing window applies because neither notice was addressed to a person outside the united_states it is clear that respondent sent the notices of deficiency to petitioner by certified mail on date as demonstrated by the usps form_3877 firm mailing book for accountable mail that was attached as an exhibit to respondent’s motion to dismiss see 89_tc_321 n holding that usps form_3877 represents direct evidence of the date of mailing of the notice_of_deficiency see also 119_tc_183 overruling various challenges by a taxpayer to the introduction into evidence of a certified mail list--the equivalent of a usps form 3877--by the commissioner the 90th day after the date of mailing was tuesday date which was not a legal_holiday in the district of columbia see sec_7503 however the petition was not received and filed by the court until wednesday date the 98th day after the date that the notices were mailed thus the petition was not timely filed and respondent’s motion must be granted unless the petition is deemed to have been timely filed by virtue of having been timely mailed a petitioner’s position petitioner argues that the petition was timely mailed and therefore timely filed in that regard petitioner argues that the stamps com postmark appearing on the mailing label affixed to the envelope in which the petition was mailed constitutes a postmark that is governed by sec_301_7502-1 proced admin regs that section provides as follows b postmark made by other than u s postal service -- in general --if the postmark on the envelope is made other than by the u s postal service-- i the postmark so made must bear a legible date on or before the last date or the last day of the period prescribed for filing the document or making the payment and ii the document or payment must be received by the agency officer or office with which it is required to be filed not later than the time when a document or payment contained in an envelope that is properly addressed mailed and sent by the same class of mail would ordinarily be received if it were postmarked at the same point of origin by the u s postal service on the last date or the last day of the period prescribed for filing the document or mailing the payment b respondent’s position respondent counters by arguing that the stamps com shipping label used by petitioner in this case includes only the date of the purchase and does not indicate the place or date of sending or receipt in addition respondent argues that the governing regulation is not the one relied on by petitioner but rather is sec_301_7502-1 proced admin regs which provides as follows b postmark made by other than u s postal service -- document or payment received late --if a document or payment described in paragraph c iii b is received after the time when a document or payment so mailed and so postmarked by the u s postal service would ordinarily be received the document or payment is treated as having been received at the time when a document or payment so mailed and so postmarked would ordinarily be received if the person who is required to file the document or make the payment establishes-- i that it was actually deposited in the u s mail before the last collection of mail from the place of deposit that was postmarked except for the metered mail by the u s postal service on or before the last date or the last day of the period prescribed for filing the document or making the payment ii that the delay in receiving the document or payment was due to a delay in the transmission of the u s mail and iii the cause of the delay in respondent’s view petitioner has failed to satisfy the three requirements of sec_301_7502-1 through iii proced admin regs see eg ernest v commissioner tcmemo_2002_23 c analysis in the court’s view the jurisdictional issue for decision is controlled not by sec_301_7502-1 proced admin regs as argued by petitioner nor by sec_301_7502-1 proced admin regs as argued by respondent but rather by sec_301_7502-1 proced admin regs the latter section provides as follows u s and non-u s postmarks --if the envelope has a postmark made by the u s postal service in addition to a postmark not so made the postmark that was not made by the u s postal service is disregarded and whether the envelope was mailed in accordance with this paragraph c iii b will be determined solely by applying the rule_of paragraph c iii a of this section the rule_of paragraph c iii a of this section appears in sec_301 c iii a proced admin regs and as immediately relevant provides that the usps postmark is conclusive in determining whether the document was timely mailed see sanchez v commissioner tcmemo_2014_223 holding mark from stamps com disregarded in favor of usps postmark admittedly in the instant case no postmark made by the usps appears on the envelope in which the petition was mailed to the court however usps tracking formerly usps track confirm reflects that the envelope entered the u s mail system on date in boultbee v commissioner tcmemo_2011_11 wl at the court expressly decided that usps track if the postmark does not bear a date on or before the last date or the last day of the period prescribed for filing the document or making the payment the document or payment is considered not to be timely filed or paid regardless of when the document or payment is deposited in the mail sec_301 c iii a proced admin regs emphasis added confirm data which represents official records of the u s postal service can serve as the functional equivalent of or be tantamount to a usps postmark see also sec_7502 regarding the treatment of private delivery services and the use of corporate records electronically written to a database as a postmark after all both usps tracking data and the more traditional postmark are products of the usps and nothing would suggest that the former is not as reliable and accurate as the latter when it comes to determining the time of mailing see id as we stated in boultbee v commissioner wl at the u s postal service track and confirm service provides reliable data from a neutral third-party source that is not susceptible to manipulation by the parties see also 91_tc_1019 regarding adapting the law to reflect technological advancements petitioner argues that usps tracking data does not accurately reflect either where or when the envelope first entered the usps mailstream but this is no different from the argument made in other cases that the usps failed to promptly place a traditional postmark on an envelope containing a petition either because the postmarking was performed at a postal facility other than the one where the envelope was placed into the mailstream or because the usps was dilatory in postmarking the envelope e g 554_f2d_736 5th cir holding that a petition mailed on the 90th day from a post office in galveston texas but postmarked in houston on the following day which regional postmarking led to the delay in postmarking was nevertheless untimely thereby justifying the dismissal of the case aff’g an unpublished order of this court sanchez v commissioner tcmemo_2014_223 holding that a postmark made by the usps in salt lake city utah was definitive notwithstanding the fact that the petition was mailed from bountiful utah some miles distant as sec_301_7502-1 proced admin regs makes clear the sender who relies upon the applicability of sec_7502 assumes the risk that the postmark will bear a date on or before the last date or the last day of the period prescribed for filing the document the regulation goes on to advise that such risk may be avoided by using registered mail or by using certified mail and having the sender’s receipt postmarked by the postal employee to whom the document is presented similarly sec_301_7502-1 proced admin regs advises that the risk that the document or payment will not be postmarked on the day that it is deposited in the mail may be eliminated by the use of registered or certified mail see brown v commissioner tcmemo_1982_165 holding that in the case of certified mail such risk may be eliminated only if the sender’s receipt is postmarked by a usps employee such risk may also be avoided through the judicious use of a designated_delivery_service see sec_7502 sec_301_7502-1 proced admin regs notice_2004_83 2004_2_cb_1030 in the instant case the sender’s receipt for certified mail was not postmarked by a usps employee but rather was handwritten by an employee of petitioner’s counsel therefore sending the petition by certified mail afforded petitioner no guarantee of a timely postmark and he assumed the risk that the postmark would bear a date on or before the last day of the 90-day period prescribed for filing the petition unfortunately for petitioner the stamps com postmark upon which he relies is superseded by usps tracking data which tracking data serves as a postmark see boultbee v commissioner tcmemo_2011_11 and is therefore conclusive in determining whether the petition was timely mailed see sec_301_7502-1 proced admin regs in the instant case usps tracking data demonstrates that the petition was not timely mailed the substance of notice_2004_83 2004_2_cb_1030 now appears in notice_2015_38 2015_21_irb_984 which was effective date after the petition in the instant case was filed conclusion the petition in this case was neither filed nor mailed within the requisite day period accordingly the court is constrained to grant respondent’s motion to dismiss however it bears mention that although petitioner cannot pursue his case in this court he is not without a judicial remedy specifically petitioner may pay the tax file a claim_for_refund with the internal_revenue_service and if his claim is denied sue for a refund in the appropriate federal district_court or the u s court of federal claims see 55_tc_138 n see also 138_tc_348 to give effect to the foregoing an order granting respondent’s motion and dismissing this case for lack of jurisdiction will be entered
